No error appears, with one exception, in the rulings of the court below of which the appellant complains. The court did not succeed in restricting the cross-examination of the appellant as to former convictions of crime to the limits permitted by Section 1532 of the Code of 1930, but that aside, the court erred in granting an instruction to the State based on the "Falsus in uno, falsus in omnibus" maxim, Metropolitan Life Ins. v. Wright,190 Miss. 53, 199 So. 289, and on the evidence here presented committed reversible error in granting it.
Reversed and remanded.